Mr. Lars F. Nance, Special Deputy Attorney General, For State of North Carolina.
Ms. Valerie L. Bateman, OSHR General Counsel, For State of North Carolina.
Mr. J. Darren Byers, Attorney at Law, For Torres-Gonzalez, Jose Joel.
Ms. Kimberly N. Callahan, Assistant Attorney General, For State of North Carolina.
Mr. J. Douglas Henderson, District Attorney, For the State.
ORDER
Upon consideration of the petition filed by Defendant on the 28th of September 2017 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 1st of November 2017."